DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 has been considered by the examiner.

Status of the Claims
The response filed 01/18/2022 is acknowledged.
The claims filed 01/27/2020 are under consideration.
Claims 1-17 and 20-22 are pending.
Applicant's election with traverse of Group II, claims 9-15 and 22 in the reply filed on 01/18/2022 is acknowledged.  The traversal is on the ground(s) that the international searching authority found unity of invention to be present in the corresponding international application. Applicant has argued restriction of the claims between allegedly distinct invention embodied by these groups is inappropriate since the decision with respect to unity of invention rests with the international searching authority.  This is not found persuasive because this application is a national state entry of the corresponding international application.  Upon national stage entry, unity .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 16-17 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2022.
	Claims 9-15 and 22 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 12, 13, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12, 13, 14, and 15 recites the limitation "tubular, porous, biodegradable polymer matrix".  There is insufficient antecedent basis for this limitation in the claim since claim 9 does not establish that the porous, biodegradable polymer matrix is tubular.
Clarification is required.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the device has a wall thickness of from 200 micron to 1 mm. However, there is a lack of antecedent basis for “a wall” in claim 14, and it is not clear what the wall refers to. Claim 9 does not establish a device with a wall. The wall may be interpreted as one of the three layers, some combination of the three layers or a layer in addition to the three layers established by claim 9. 
Clarification is required. 

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1. Claim 22 recites suitable packaging, such as a foil and/or plastic pouch or container, such as a mylar package.
Regarding claim 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
2. Claim 22 also recites the trademark “Mylar”. See trademark serial numbers, e.g., 97055696, 71668543, and 71616417. 
Claim 22 contains the trademark/trade name Mylar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a package and, accordingly, the identification/description is indefinite.
Clarification is required. 
                                                                                                                                                                                  
Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 9, 10, 12, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Amoroso, US 20130253663 A1.
Amoroso teaches a biohybrid scaffold formed into a tubular structure (Amoroso, e.g., 0094). The scaffold comprises a biodegradable, biocompatible elastomeric polymer as a first layer, an ECM derived gel as a second layer, and a biodegradable, biocompatible, elastomeric polymer as a third layer (Amoroso, e.g., 0010). See also Amoroso, e.g., 0084 and Fig. 2, and claim 27. Amoroso teaches the biodegradable, elastomeric polymer is porous (Amoroso, e.g., 0076). The process of electrospinning results in a matrix which appears to be inherently porous (Amoroso, e.g., 0078). 
Applicable to claim 10: Since Amoroso teaches a scaffold formed into a tubular structure and having the same layered structure, i.e., porous biodegradable polymer, ECM gel layer, and second biodegradable polymer the elements are arranged circumferentially as recited in claim 10. 
Applicable to claim 12: Amoroso teaches the scaffold comprising a tubular, porous biodegradable polymer matrix but does not expressly teach the second matrix is prepared by thermally induced phase separation. However, this is a product by process limitation. Since the structure implied by the process does not appear to be distinct from the porous, biodegradable polymer matrix of Amoroso, the scaffold of Amoroso is found to meet this limitation. 
Applicable to claim 13: Amoroso teaches the porous, biodegradable polymer matrix comprised of polymers recited in claim 13, e.g., PEUU, PEEUU, and PCUU (Amoroso, e.g., claim 24). See also Amoroso, e.g., 0061.
Applicable to claim 22: Amoroso teaches the scaffold in a package (Amoroso, e.g., 0094).
	Amoroso anticipates the subject matter of instant claims 9, 10, 12, 13 and 22.

Claims 9-10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Purdy, US 20070237973 A1.
Purdy teaches a graft material for implanting, transplanting, replacing, or repairing a part of a patient, which includes a porous polymeric sheet, extracellular matrix material disposed on the porous polymeric sheet, and at least one polymer layer disposed on at least a portion of the EMC, wherein the ECM is in gel form, and wherein the polymer layers are a foam material, i.e., porous (Purdy, e.g., Abstract). 
Applicable to claim 10: Purdy teaches the arrangement in a tubular form (Purdy, e.g., 0007).
Applicable to claim 12: Purdy teaches the device comprising a tubular, porous biodegradable polymer matrix but does not expressly teach the second matrix is prepared by thermally induced phase separation. However, this is a product by process limitation. Since the structure implied by the process does not appear to be distinct from the porous, biodegradable polymer matrix of Purdy, the scaffold of Purdy is found to meet this limitation. 
Applicable to claim 13: Purdy teaches polymeric materials including polyurethane (Purdy, Abstract). Additional polymers within the scope of claim 13 are found at 0043.
Applicable to claim 15: Purdy teaches the device comprising a polymer composition characterized by thromboresistance (Purdy, e.g., 0056), e.g., polyurethanes with equivalent properties to THORALON (Purdy, e.g., 0085).
	Purdy anticipates the subject matter of instant claims 9-10, 12, 13, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 12, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Amoroso, US 20130253663 A1 in view of Mi, Industrial & Engineering Chemistry Research, 55, 2016.
Amoroso teaches a device according to claim 9 as enumerated above. 
Applicable to claim 12: Amoroso do not expressly teach either of the tubular, porous biodegradable polymer matrix prepared by thermally induced phase separation. This is a product by process limitation. To the extent that layers prepared by thermally induced phase separation are distinct from electrospun or electrospraying, Mi teaches multilayer graft materials comprising a layer prepared by thermally induced phase separation (TIPS). See Mi, e.g., Abstract. Mi teaches grafts comprising a layer prepared by TIPS have great potential to be used as vascular grafts, in part because the tips layer has a high porosity and pore interconnectivity which facilitates cell penetration (Mi, e.g., pg. 891, Conclusion). In combination with layers prepared by electrospinning, grafts containing a TIPS layer shows good mechanical properties, e.g., Young’s modulus, suture retention and burst pressure, while allowing cell ingrowth needed to permit tissue growth (Mi, e.g., pg. 883, bridging ¶). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a scaffolding as understood from Amoroso by employing a polymeric layer prepared by a TIPS process to improve the scaffold in the same way suggested by Mi with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the tissue growth properties due to the high porosity and pore interconnectivity offered while maintaining mechanical properties necessary for use as a blood vessel scaffold including Young’s modulus, suture retention, and burst pressure. The skilled artisan would have had a reasonable expectation of success since Amoroso/Purdy teaches three-layer composites for replacing blood vessels like those of Mi.
Accordingly, the subject matter of claims 9, 10, 12, 13 and 22 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 9, 10, 11, 12, 13, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Amoroso, US 20130253663 A1 in view of Dall’Olmo, Biomed Research International, 2014.
Amoroso teaches a device according to claim 9 as enumerated above. 
Applicable to claim 11: Amoroso teaches the ECM may be derived from any tissue (Amoroso, e.g., 0048), but does not expressly teach ECM derived from vascular tissue. However, to the extent that the tissue source results in a distinct ECM gel, ECM derived from vascular tissue was known as evident from Dall’Olmo.
Dall’Olmo teaches vascular grafts containing blood vessel derived matrix (title) which contain ECM obtained from small intestinal submucosa, carotid artery, or aorta (Dall’Olmo, e.g., pg. 2:c1:¶ 2 and c2:2.3:Acellular Matrices). Thus, vascular derived ECM was a known alternative for intestinal derived ECM, and used for graft materials like those of Amoroso, e.g., blood vessel replacement. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a scaffold as understood from Amoroso using ECM derived from vascular tissue as suggested by Dall’Olmo with a reasonable expectation of success. This modification may be viewed as the substitution of one known tissue derived ECM for another where each was known and used for the same purpose. The skilled artisan would have had a reasonable expectation of success since Amoroso teaches the ECM material may be derived from any type, and because Amoroso teaches the scaffolding may be used to replace blood vessels. 
Applicable to claim 15: Amoroso does not expressly teach the first and second tubular, porous, biodegradable polymer matrix comprises an anti-thrombogenic polymer composition.
Dall’Olmo teaches the graft further comprising cells, e.g., cells lining the luminal surface of the grafts which function as a barrier preventing the platelet adhesion on extracellular matrix (Dall’Olmo, e.g., pg. 8, c1, ¶ 1). Dall’Olmo also recognizes the problem of thrombogenicity for graft materials intended to replace blood vessels (Dall’Olmo, e.g., pg. 2:c1:¶ 3). As a solution to the problem of thrombogenicity, Dall’Olmo modified the luminal surface with cells. 
Amoroso teaches cells may be deposited onto or within one or more layers of the scaffold (Amoroso, e.g., 0086). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to use techniques known from Dall’Olmo to improve a tubular scaffold intended to replace blood vessels as known from Amoroso in the same way with a reasonable expectation of success. Dall’Olmo provides a suggestion which would have prompted the skilled artisan to improve a tubular scaffold having a three layer structure according to claims 9 and 10 by modifying the polymer composition to make the polymer composition anti-thrombogenic with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Amoroso teaches cells can be deposited onto or within any of the layers.
Accordingly, the subject matter of claims 9, 10, 11, 12, 13, 15 and 22 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 9, 10, 12, 13, 14, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Amoroso, US 20130253663 A1 in view of Wang, US 20140309726.
Amoroso teaches a device according to claim 9 as enumerated above.
Amoroso teaches the ECM gel improves the device by accelerating cellular and tissue integration and growth (Amoroso, e.g., 0005). The ECM gel component promotes cell growth, e.g., colonization, propagation, infiltration, cell viability, differentiation, and tissue repair (Amoroso, e.g., 0047). The integration of ECM gel with polymer layers results in a sandwich scaffold which possesses attractive mechanical properties, good bioactivity for tissue ingrowth and remodeling; ECM gel provides a bioactive pathway for cell migration and accelerated healing (Amoroso, e.g., 0116). 
Applicable to claim 14: Amoroso does not expressly teach the dimensions recited in claim 14. However, grafts having sizes in the claimed range were known as evident from the teachings of Wang. 
Wang teaches biodegradable vascular graft scaffolds for tissue engineering containing a biodegradable scaffold tubular core and a biodegradable polyester electrospun sheath surrounding the core. Heparin coats the scaffold to provide thromboresistant properties. See Wang, e.g., Abstract.
Wang teaches the scaffold or graft having dimensions selected according to intended use and similar to those of the host tissue in which the scaffold/graft is intended to replace (Wang, e.g., 0046). Wang teaches the device having an inner diameter of less than 6 mm (Wang, e.g., 0004), including between 1 mm and 5 mm (Wang, e.g., 0046). Wang teaches an inner diameter of about 1000 micron or about 2000 micron which correspond to the 1mm and 2mm recited in claim 14 (Wang, e.g., 0046). Wang teaches the wall thickness of the graft/scaffold ranging from 100 micron to about 500 microns, e.g., about 290 microns (Wang, e.g., 0047). This corresponds to the wall thickness of from 200 micron to 1 mm recited in claim 14.  Wang teaches the thickness of the sheath ranging from between about 5 microns to about 30 microns (Wang e.g., 0043). Wang teaches the scaffold should facilitate cell infiltration and attachment in order to guide vessel growth (Wang, e.g., 0033). Wang does not expressly teach the device comprising an ECM gel layer. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Amoroso and Wang to arrive at a device having dimensions similar to those recited in claims 9 and 14 with a reasonable expectation of success. 
Starting from Amoroso, the skilled artisan would have been motivated to dimension the device according to the intended use and tissue dimensions the device was intended to replace as recommended by Wang with a reasonable expectation of success. This the use of known techniques to improve similar devices in the same way. The skilled artisan would have used the general guidance provided by Wang to achieve the blood vessel replacement embodiment taught by Amoroso. 
Starting from Wang, the skilled artisan would have been motivated to modify the scaffold/graft of Wang by incorporating a layer of ECM to improve cellular penetration, tissue integration, and tissue growth as suggested by Amoroso with a reasonable expectation of success. This is the use of a known technique to improve similar devices in the same way. The skilled artisan would have been motivated to modify Wang’s scaffold/graft using an ECM gel to fulfil achieve the objective that the scaffold facilitates cell infiltration and attachment in order to guide vessel growth expressed by Wang.
Each of the claimed ranges are within the ranges generally suggested in Wang. For example the skilled artisan would have been motivated to dimension each of the layers so that the sum of the layers was within the wall thickness range suggested by Wang. That is, to achieve a wall thickness of between about 100 micron and 500 micron, the skilled artisan would have dimensioned the thickness of each of the layers within the range of 100 to 500 microns depending on the number of layers making up the wall with a reasonable expectation of success. Since Wang teaches a bilayer structure having a wall thickness of 100 to 500 microns, the thickness of each layer was a result effective parameter the skilled artisan would have optimized to achieve a desired wall thickness. 
Applicable to claim 10: Since Amoroso and Wang teaches a scaffold formed into a tubular structure and having the same layered structure, i.e., porous biodegradable polymer, ECM gel layer, and second biodegradable polymer the elements are arranged circumferentially as recited in claim 10. 
Applicable to claim 12: Amoroso and Wang teaches the scaffold comprising a tubular, porous biodegradable polymer matrix but does not expressly teach the second matrix is prepared by thermally induced phase separation. However, this is a product by process limitation. Since the structure implied by the process does not appear to be distinct from the porous, biodegradable polymer matrix of Amoroso, the scaffold of Amoroso is found to meet this limitation. 
Applicable to claim 13: Amoroso and Wang teaches the porous, biodegradable polymer matrix comprised of polymers recited in claim 13, e.g., PEUU, PEEUU, and PCUU (Amoroso, e.g., claim 24). See also Amoroso, e.g., 0061. Similarly, Wang teaches polyurethanes, polylactides, polyglycolides, polylactide-co-glycolide etc. See Wang, e.g., 0037.
Applicable to claim 15: Wang teaches the inclusion of a heparin coating for anticoagulant properties (Wang, e.g., 0029 and 0065). 
Applicable to claim 22: Amoroso teaches the scaffold in a package (Amoroso, e.g., 0094).
Accordingly, the subject matter of claims 9, 10, 12, 13, 14, 15 and 22 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
 
Claims 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy, US 20070237973 A1 in view of Dall’Olmo, Biomed Research International, 2014.
Purdy teaches a device according to claim 9 as enumerated above. 
Applicable to claim 11: Purdy teaches the ECM may be derived from tissue (Purdy, e.g., 0067), but does not expressly teach ECM derived from vascular tissue. However, to the extent that the tissue source results in a distinct ECM gel, ECM derived from vascular tissue was known as evident from Dall’Olmo.
Dall’Olmo teaches vascular grafts containing blood vessel derived matrix (title) which contain ECM obtained from small intestinal submucosa, carotid artery, or aorta (Dall’Olmo, e.g., pg. 2:c1:¶ 2 and c2:2.3:Acellular Matrices). Thus, vascular derived ECM was a known alternative for intestinal derived ECM, and used for graft materials like those of Purdy, e.g., blood vessel replacement. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a scaffold as understood from Purdy using ECM derived from vascular tissue as suggested by Dall’Olmo with a reasonable expectation of success. This modification may be viewed as the substitution of one known tissue derived ECM for another where each was known and used for the same purpose. The skilled artisan would have had a reasonable expectation of success since Purdy teaches the ECM material may be derived from tissue, and because Purdy teaches the scaffolding may be used to replace blood vessels. 
Accordingly, the subject matter of claims 9-13, and 15 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 9-10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy, US 20070237973 A1 in view of Mi, Industrial & Engineering Chemistry Research, 55, 2016.
Applicable to claim 12: Purdy does not expressly teach either of the tubular, porous biodegradable polymer matrix prepared by thermally induced phase separation. This is a product by process limitation. To the extent that layers prepared by thermally induced phase separation are distinct from electrospun or electrospraying, Mi teaches multilayer graft materials comprising a layer prepared by thermally induced phase separation (TIPS). See Mi, e.g., Abstract. Mi teaches grafts comprising a layer prepared by TIPS have great potential to be used as vascular grafts, in part because the tips layer has a high porosity and pore interconnectivity which facilitates cell penetration (Mi, e.g., pg. 891, Conclusion). In combination with layers prepared by electrospinning, grafts containing a TIPS layer shows good mechanical properties, e.g., Young’s modulus, suture retention and burst pressure, while allowing cell ingrowth needed to permit tissue growth (Mi, e.g., pg. 883, bridging ¶). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a scaffolding as understood from Purdy by employing a polymeric layer prepared by a TIPS process to improve the scaffold in the same way suggested by Mi with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the tissue growth properties due to the high porosity and pore interconnectivity offered while maintaining mechanical properties necessary for use as a blood vessel scaffold including Young’s modulus, suture retention, and burst pressure. The skilled artisan would have had a reasonable expectation of success since Purdy teaches three-layer composites for replacing blood vessels like those of Mi.
Accordingly, the subject matter of claims 9-10, 12-13, and 15 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy, US 20070237973 A1 in view of Wang, US 20140309726.
Purdy teaches a device having the features of claim 9 as enumerated above. 
Purdy teaches an endoluminal prostheses including a tubular graft comprising a polymeric sheet, ECM disposed on at least a portion of the polymeric sheet and at least one polymer layer disposed on at least a portion of the ECM (Purdy, e.g., 0114).
Purdy teaches the ECM gel may retain growth factors or other bioactive components which promotes proliferation and growth of cells (Purdy, e.g., 0068). Purdy teaches ECM may be effective to induce angiogenesis, i.e., the process by which the body makes new blood vessels (Purdy, e.g., 0070). Also, the ECM may serve as a reservoir for bioactive components or drug substances (Purdy, e.g., 0071).
Applicable to claim 14: Purdy does not expressly teach the dimensions recited in claim 14. However, grafts having sizes in the claimed range were known as evident from the teachings of Wang. 
Wang teaches biodegradable vascular graft scaffolds for tissue engineering containing a biodegradable scaffold tubular core and a biodegradable polyester electrospun sheath surrounding the core. Heparin coats the scaffold to provide thromboresistant properties. See Wang, e.g., Abstract.
Wang teaches the scaffold or graft having dimensions selected according to intended use and similar to those of the host tissue in which the scaffold/graft is intended to replace (Wang, e.g., 0046). Wang teaches the device having an inner diameter of less than 6 mm (Wang, e.g., 0004), including between 1 mm and 5 mm (Wang, e.g., 0046). Wang teaches an inner diameter of about 1000 micron or about 2000 micron which correspond to the 1mm and 2mm recited in claim 14 (Wang, e.g., 0046). Wang teaches the wall thickness of the graft/scaffold ranging from 100 micron to about 500 microns, e.g., about 290 microns (Wang, e.g., 0047). This corresponds to the wall thickness of from 200 micron to 1 mm recited in claim 14.  Wang teaches the thickness of the sheath ranging from between about 5 microns to about 30 microns (Wang e.g., 0043). Wang teaches the scaffold should facilitate cell infiltration and attachment in order to guide vessel growth (Wang, e.g., 0033). Wang does not expressly teach the device comprising an ECM gel layer. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Purdy and Wang to arrive at a device having dimensions similar to those recited in claims 9 and 14 with a reasonable expectation of success. 
Starting from Purdy, the skilled artisan would have been motivated to dimension the device according to the intended use and tissue dimensions the device was intended to replace as recommended by Wang with a reasonable expectation of success. This is the use of known techniques to improve similar devices in the same way. The skilled artisan would have used the general guidance provided by Wang to achieve the blood vessel replacement embodiment taught by Purdy. 
Starting from Wang, the skilled artisan would have been motivated to modify the scaffold/graft of Wang by incorporating a layer of ECM to promote proliferation and growth of cells and/or induce angiogenesis as suggested by Purdy with a reasonable expectation of success. This is the use of a known technique to improve similar devices in the same way. The skilled artisan would have been motivated to modify Wang’s scaffold/graft using an ECM gel to fulfil achieve the objective that the scaffold facilitates cell infiltration and attachment in order to guide vessel growth expressed by Wang.
Each of the claimed ranges are within the ranges generally suggested in Wang. For example the skilled artisan would have been motivated to dimension each of the layers so that the sum of the layers was within the wall thickness range suggested by Wang. That is, to achieve a wall thickness of between about 100 micron and 500 micron, the skilled artisan would have dimensioned the thickness of each of the layers within the range of 100 to 500 microns depending on the number of layers making up the wall with a reasonable expectation of success. Since Wang teaches a bilayer structure having a wall thickness of 100 to 500 microns, the thickness of each layer was a result effective parameter the skilled artisan would have optimized to achieve a desired wall thickness. 
Applicable to claim 10: The combined teachings of Purdy and Wang teaches a scaffold formed into a tubular structure and having the same layered structure, i.e., porous biodegradable polymer, ECM gel layer, and second biodegradable polymer the elements are arranged circumferentially as recited in claim 10. 
Applicable to claim 12: The combined teachings of Purdy and Wang teaches the scaffold comprising a tubular, porous biodegradable polymer matrix but does not expressly teach the second matrix is prepared by thermally induced phase separation. However, this is a product by process limitation. Since the structure implied by the process does not appear to be distinct from the porous, biodegradable polymer matrix of Purdy or Wang, the scaffold of the prior art is found to meet this limitation. 
Applicable to claim 13: The combined teachings of Purdy and Wang teach the porous, biodegradable polymer matrix comprised of polymers recited in claim 13, e.g., Purdy teaches polymeric materials including polyurethane (Purdy, Abstract). Additional polymers within the scope of claim 13 are found at Purdy, 0043. Similarly, Wang teaches polyurethanes, polylactides, polyglycolides, polylactide-co-glycolide etc. See Wang, e.g., 0037.
Applicable to claim 15: Purdy teaches the device comprising a polymer composition characterized by thromboresistance (Purdy, e.g., 0056), e.g., polyurethanes with equivalent properties to THORALON (Purdy, e.g., 0085). Wang teaches the inclusion of a heparin coating for anticoagulant properties (Wang, e.g., 0029 and 0065).
Accordingly, the subject matter of claims 9-10, and 12-15 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 9-15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10092676 in view of Wang, US 20140309726, Amoroso, US 20130253663 A1, Mi, Industrial & Engineering Chemistry Research, 55, 2016, and Dall’Olmo, Biomed Research International, 2014. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach a scaffold comprising a matrix of biodegradable, biocompatible polymer, an ECM gel dispersed throughout the matrix and an one or more layers of electrospun biodegradable, biocompatible polymer attached to the matrix and ECM gel forming a composite scaffold structure (claim 14). Claim 15 teaches the composite scaffold comprises the matrix of a biodegradable, biocompatible elastomeric polymer and an ECM-derived gel interspersed substantially evenly throughout the matrix sandwiched between two layers of the wet-electrospun biodegradable, biocompatible elastomeric polymer.
The claims of the reference patent teach a multilayer graft device having all of the features required by claim 9. 
The claims of the reference patent do not expressly teach the tubular arrangement of claim 10 and the features of claim 14. 
However, this defect is cured by Wang, the teachings of which are enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to form a scaffold as claimed by the reference patent in a tubular configuration as suggested in Wang with a reasonable expectation of success. The skilled artisan would have been motivated to do so to arrive at a scaffold useful for repairing blood vessels as taught by Wang. Further, the general guidance regarding dimensions as found in Wang would have prompted one skilled in the art to modify dimensions of the device to emulate the blood vessel dimensions being replaced. Each of the claimed ranges are within the ranges generally suggested in Wang. For example the skilled artisan would have been motivated to dimension each of the layers so that the sum of the layers was within the wall thickness range suggested by Wang. That is, to achieve a wall thickness of between about 100 micron and 500 micron, the skilled artisan would have dimensioned the thickness of each of the layers within the range of 100 to 500 microns depending on the number of layers making up the wall with a reasonable expectation of success. Since Wang teaches a bilayer structure having a wall thickness of 100 to 500 microns, the thickness of each layer was a result effective parameter the skilled artisan would have optimized to achieve a desired wall thickness. 
The reference patent claims in combination with Wang do not expressly teach the device in a suitable packaging. However, this defect is cured by Amoroso enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to package a device as claimed in the reference patent modified by Wang with a reasonable expectation of success. The skilled artisan would have been motivated to do so to enable distribution according to standard usage in the biomedical industry as suggested by Amoroso.
The reference patent claims in combination with Wang do not expressly teach the ECM gel derived from vascular tissue. However, this defect is cured by the teachings of Dall’Olmo enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to use ECM derived from vascular tissue as the ECM in the reference patent claims modified by Wang with a reasonable expectation of success. The skilled artisan would have been motivated to do so since Dall’Olmo suggests ECM derived from vascular tissue as effective for the replacement of blood vessels.
The reference patent claims in combination with Wang do not expressly teach the second tubular polymer matrix prepared by thermally induced phase separation. However, this defect is cured by the teachings of Mi enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a device as claimed in the reference patent modified by Wang by forming at least one of the porous polymer matrix layers using thermally induced phase separation as found in Mi with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification with a reasonable expectation of success since Mi teaches grafts comprising a layer prepared by TIPS have great potential to be used as vascular grafts, in part because the tips layer has a high porosity and pore interconnectivity which facilitates cell penetration.
Accordingly, the subject matter of claims 9-15 and 22 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615